RENDERED: SEPTEMBER 23, 2022; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2022-CA-0506-ME

ANTWON FRENCH                                                       APPELLANT


                APPEAL FROM FAYETTE CIRCUIT COURT
v.             HONORABLE LUCINDA MASTERTON, JUDGE
                     ACTION NO. 19-D-00628-003


CELIA MAE RUBIO                                                       APPELLEE


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; JONES AND L. THOMPSON,
JUDGES.

THOMPSON, L., JUDGE: Antwon French appeals from an order of the Fayette

Circuit Court which denied his Kentucky Rules of Civil Procedure (CR) 60.02

motion. Appellant sought to vacate a domestic violence order (DVO) on the

grounds of newly discovered evidence, perjury, and judicial bias. We find no error

and affirm.
                         FACTS AND PROCEDURAL HISTORY

                 Appellant and Appellee, Celia Rubio, are the biological parents of one

minor child born in 2019. Appellee filed a DVO petition against Appellant in

January of 2020. In her petition, Appellee alleged that Appellant took the child to

California without Appellee’s knowledge or consent and would not return with the

child. She also alleged that while she was searching for Appellant and the child,

Appellant called her and told her that he would kill her other children1 if she did

not stop trying to find him and the child.

                 A DVO hearing was held over two days in April and May of 2020.

Appellant alleged that Appellee abandoned the child and he went to California

with some of his relatives. He also denied making any threatening phone calls.

Ultimately, the trial court believed the allegations made by Appellee and on May 5,

2020, the court entered a DVO prohibiting Appellant from contacting Appellee or

their child. Sometime later, Appellant was allowed supervised visitation with the

child one day a week.

                 On March 11, 2022, Appellant filed the underlying CR 60.02 motion.

He alleged that Appellee perjured herself during the DVO hearing and that he had




1
    Appellee has four other children, but Appellant is not the father of those children.

                                                  -2-
new evidence proving the perjury. Additionally, he claimed that the trial judge

who entered the DVO was biased and prejudiced against him.2

              After a hearing on the motion, the trial judge denied the CR 60.02

motion. The judge held that the motion was untimely as it pertained to newly

discovered evidence and perjury. The court also held that it could not rule on the

bias issue and that the bias issue should have been raised on direct appeal. This

appeal followed.

                                       ANALYSIS

              CR 60.02 states:

              On motion a court may, upon such terms as are just,
              relieve a party or his legal representative from its final
              judgment, order, or proceeding upon the following
              grounds: (a) mistake, inadvertence, surprise or excusable
              neglect; (b) newly discovered evidence which by due
              diligence could not have been discovered in time to move
              for a new trial under Rule 59.02; (c) perjury or falsified
              evidence; (d) fraud affecting the proceedings, other than
              perjury or falsified evidence; (e) the judgment is void, or
              has been satisfied, released, or discharged, or a prior
              judgment upon which it is based has been reversed or
              otherwise vacated, or it is no longer equitable that the
              judgment should have prospective application; or (f) any
              other reason of an extraordinary nature justifying relief.
              The motion shall be made within a reasonable time, and
              on grounds (a), (b), and (c) not more than one year after
              the judgment, order, or proceeding was entered or taken.


2
  Appellant sued the judge who entered the DVO in federal court. Subsequently, the judge
recused herself from any further involvement with this case. Judge Lucinda Masterton was then
appointed to preside over this case.

                                             -3-
             A motion under this rule does not affect the finality of a
             judgment or suspend its operation.

             “Our standard of review of a trial court’s denial of a CR 60.02 motion

is whether the trial court abused its discretion. The test for abuse of discretion is

whether the trial court’s decision was ‘arbitrary, unreasonable, unfair, or

unsupported by sound legal principles.’” Age v. Age, 340 S.W.3d 88, 94 (Ky. App.

2011) (citations omitted).

             The decision as to whether to grant or to deny a motion
             filed pursuant to the provisions of CR 60.02 lies within
             the sound discretion of the trial court. The rule provides
             that a court may grant relief from its final judgment or
             order upon various grounds. Moreover, the law favors
             the finality of judgments. Therefore, relief may be
             granted under CR 60.02 only with extreme caution and
             only under the most unusual and compelling
             circumstances.

Id. (citations omitted).

             Here, we believe the trial court correctly denied Appellant’s motion.

As to the new evidence and perjury allegations, those were not brought within one

year as required by the rule. The DVO in question was entered on May 5, 2020,

and the CR 60.02 motion was filed on March 11, 2022. Appellant also argues that

we should consider the perjury issue as fraud affecting the proceedings, CR




                                          -4-
60.02(d), which would take it out of the one-year limitation period. We disagree

because CR 60.02(d) specifically excludes perjury.3

               As to the alleged judicial bias, we disagree that the trial court could

not examine this issue. It could have been analyzed pursuant to CR 60.02(f), the

“any other reason” catchall provision; however, we will still affirm the judgment of

the court as to this issue because Appellant did not provide evidence to prove

judicial bias.4 Appellant believed the judge who entered the DVO was biased

against people of color and men. His argument was that people of color and men

are routinely ruled against in family court matters. We do not believe this is

sufficient evidence to prove that the original trial judge was unethical or biased

toward Appellant.




3
  Even though perjury and falsified evidence are explicitly subject to the one-year time limitation
pursuant to CR 60.02(c), our Supreme Court has held that “a criminal conviction based on
perjured testimony can be a reason of an extraordinary nature justifying relief pursuant to CR
60.02(f) and subject to the reasonable time limitation of the rule.” Commonwealth v. Spaulding,
991 S.W.2d 651, 657 (Ky. 1999) (emphasis added). To date, the rule in Spaulding has not been
expanded to cover alleged perjury in civil proceedings, which a DVO proceeding is. “A DVO
proceeding is a civil matter that requires that the court find from ‘a preponderance of the
evidence that an act or acts of domestic violence and abuse have occurred and may again
occur[.]’” Rankin v. Criswell, 277 S.W.3d 621, 624 (Ky. App. 2008) (citation omitted). Thus,
Appellant cannot rely on CR 60.02(f) as a basis for reopening due to Appellee’s alleged perjury.
4
 This Court can affirm on other grounds. See Commonwealth Natural Resources and
Environment Protection Cabinet v. Neace, 14 S.W.3d 15, 20 (Ky. 2000); O’Neal v. O’Neal, 122
S.W.3d 588, 589 n.2 (Ky. App. 2002).

                                               -5-
                                CONCLUSION

            Based on the foregoing, we affirm the judgment of the trial court. The

court did not err in denying Appellant’s CR 60.02 motion.



            ALL CONCUR.



BRIEF FOR APPELLANT:                     NO BRIEF FOR APPELLEE.

Antwon French, pro se
Lexington, Kentucky




                                       -6-